            Case 1:15-cr-04076-WJ Document 44 Filed 07/23/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________


UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                                  15-cr-04076 WJ

RASHAD TRAVON WOODS,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

        DENYING DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY

       THIS MATTER comes before the Court upon Defendant’s Motion for Release from

Custody, filed May 26, 2020 (Doc. 38). Having reviewed the parties’ briefing and the applicable

law, the Court finds that Defendant’s motion is not well-taken for the reason that Defendant has

not satisfied the statutorily mandated exhaustion of administrative remedies requirement.

Therefore, the Court has no jurisdiction to consider Defendant’s motion and so it must be denied.

                                       BACKGROUND

       In late October, federal agents with the Drug Enforcement Administration discovered

Defendant on an Amtrak train transporting over five pounds of methamphetamine mixture from

California to the Midwest. Defendant entered into a binding plea agreement under Fed.R.Crim.P.

11(c)(1)(C) that set his sentence at 132 months’ imprisonment, which Defendant is currently

serving at the Federal Correctional Institution, Elkton (“FCI Elkton” or “Elkton”), a low-security

prison in Lisbon, Ohio
           Case 1:15-cr-04076-WJ Document 44 Filed 07/23/20 Page 2 of 4



       In this motion, Defendant seeks compassionate release from incarceration pursuant to 18

U.S.C. §3582(c), claiming that he is vulnerable to contracting the COVID-19 virus because of

obesity. He states that his BMI (“body-mass index”) is over 40% and he is 5’11” tall, weighing

288 pounds. The Government opposes the request on several grounds, including failure to exhaust

as well as failure to meet the substantive requirements in order to obtain a sentence modification

under §3582(c).

                                              DISCUSSION

       “Generally, a federal court may not modify a term of imprisonment once imposed.” United

States v. Wilson, 493 F. App’x 919, 921 (citing Dillon v. United States, 130 S. Ct. 2683, 2687

(2010)). However, Congress has provided a limited exception to this general rule and allowed for

certain “compassionate release” sentence modifications under 18 U.S.C. § 3582(c)(1)(A). To

justify the type of compassionate release that Defendant seeks, the Court must find that

“extraordinary and compelling reasons warrant such a reduction.” Id. Before the First Step Act

of 2018, Pub. Law 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) was enacted, only the Bureau

of Prisons (“BOP”) could seek compassionate release. As amended, § 3582(c)(1)(A)(i), now

permits a court to consider a compassionate release motion filed by a defendant if “the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]”

       Nowhere in his 38-page densely handwritten motion does Defendant suggest that he has

petitioned any BOP or FCI Elkton official to advocate for compassionate release on his behalf.

The Government states that it currently has no information that would lead it to believe that

Defendant has done so.



                                                 2
             Case 1:15-cr-04076-WJ Document 44 Filed 07/23/20 Page 3 of 4



         This Court has no authority to excuse a failure to comply with the mandatory statutory

exhaustion requirement. See United States v. Gonzalez, No. 18-CR-00130-PAB, 2020 WL

1905071, at *2 (D. Colo. Apr. 17, 2020) (“[T]he Supreme Court has made clear that ‘mandatory

exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.’”

(quoting Ross v. Blake, 136 S. Ct. 1850, 1857 (2016)); United States v. Read-Forbes, No. CR 12-

20099-01-KHV, 2020 WL 1888856, at *4 (D. Kan. Apr. 16, 2020) (discussing administrative

exhaustion as a jurisdictional requirement) (citing Malouf v. Sec. & Exch. Comm’n, 933 F.3d 1248,

1256 (10th Cir. 2019)).1 Until Defendant has shown that he has exhausted his administrative

remedies, this Court lacks jurisdiction to consider his motion under §3582(c)(1)(A). See Saldana,

2020 WL 1486892, at *3 (observing that § 3582 is “a jurisdictional statute”).

         In conclusion, Defendant’s Motion for Release from Custody (Doc. 38) is hereby DENIED

for lack of jurisdiction because Defendant failed to comply with the statutorily mandated

requirement to exhaust administrative remedies.




1
  Courts are split on whether the exhaustion requirement is jurisdictional or merely a claims-processing rule. See
United States v. Gamboa, No. CR 09-1741 JAP, 2020 WL 3091427 (D.N.M. June 11, 2020) (Parker, J.) (citing
cases). The Tenth Circuit has not yet decided this issue, but this Court is persuaded by the reasoning in Read-
Forbes that the exhaustion requirement is indeed jurisdictional and that the Tenth Circuit would conclude as such.

   On March 26, 2020, in United States v. Saldana, an unpublished case, the Tenth Circuit acknowledged §3582(c)
as “a jurisdictional statute” although it was undisputed in that case that defendant had exhausted administrative
remedies. 807 F. App'x 816, 820 (10th Cir. 2020). In that case, defendant sought a reduction in sentence (rather
than compassionate release) based on his rehabilitation efforts, but the court held that those efforts did not entitle
him to a sentence reduction in light of the severity of the offenses and criminal history.

     In United States v. Zamarripa, the District of New Mexico noted that the Tenth Circuit “has held that
exhaustion is a jurisdictional requirement for motions brought pursuant to §§ 3582(c)(1)(B) and (c)(2),” although it
has not addressed whether the administrative exhaustion requirement under §3582(c)(1)(A) is jurisdictional. No. CR
18-2757 RB, 2020 WL 3035226, at *1–2 (D.N.M. June 5, 2020) (citing United States v. Spaulding, 802 F.3d 1110,
1122 (10th Cir. 2015) (noting that district court’s authority to modify a sentence “only in specific instances” is
jurisdictional). Many other courts in this Circuit have concluded that the requirement is jurisdictional. See, e.g.,
United States v. Davis, No. 19-CR-64-F, 2020 WL 2465264, at *2–3 (D. Wyo. May 13, 2020). However, even
assuming the requirement is a claims-processing rule, here the Government has raised the exhaustion issue, which
obligates the Court to enforce the exhaustion rule. Read-Forbes, 2020 WL 188856, at *4 (citing Eberhart v. United
States, 546 U.S. 12, 19 (2005)).

                                                          3
  Case 1:15-cr-04076-WJ Document 44 Filed 07/23/20 Page 4 of 4



IT IS SO ORDERED.




                             _________________________________________
                             CHIEF UNITED STATES DISTRICT JUDGE




                               4
